DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The original specification filed on June 9, 2021 discloses, in part, that the first SL peripheral UE1 and second SL peripheral UE2 can report to the SL hub UE the CR gaps or headroom between their respective CR and CR limits and the SL hub UE may pool the reported CR gaps or resource (e.g., sub-channels), and issue a command or permission to a SL peripheral UE (e.g., UE2) to allow UE2 to access a portion of the pooled resources, where the SL hub UE may issue a command adjusting the CR limit of the SL peripheral UE so that the same UE can access more pooled resources than would have been the case under its CR limit (see at least Figs 3A, 3B, and 4, and paragraphs [0060] and [0061]).
Regarding claims 1 and 16, the claimed invention is directed to a first user equipment determining a communication resources pool including a channel occupancy ratio (CR) gap of each UE of a plurality of UEs in communication with the first UE, where a CR gap of each UE represents a difference between a CR limit and a CR of each respective UE, and communicating to a second UE a CR command configured to allow the second UE to access a first portion of the communication resources pool, where an amount of the first portion being different from an amount of the CR gap of the second UE in the communication resources pool.
Regarding claims 8 and 24, the claimed invention is directed to a first user equipment communication, to a second UE that is in communication with a plurality of UEs, a UE report including a CR gap of the first UE representing a difference between a CR limit and a CR of the first UE and receiving a first CR command configured to allow the first UE to access a first portion of a communication resources pool including the CR gap of the first UE, where an amount of the first portion being different from an amount of the CR gap of the first UE in the communication resources pool.

A prior art reference, Chae et al. (US 2020/0107330, listed in 12/09/2021 IDS), discloses that a UE is defined to measure a channel occupancy ratio (CR) and a channel busy ratio (CBR) for each resource pool, where CR and CBR refer to the amount or proportion of radio resources that one UE uses for a certain time. The network may signal information indicating carriers/pools whose CRs are to be combined and CR_limit may be set a carrier/pool-common value or may be set for each carrier/pool. A CR which is a metric for carrier/pool selection may not be a simple CR, but may select a carrier/pool having the least value of a product of the CR and CBR or select a carrier/pool having a product value less than a certain threshold (see at least paragraphs 78-94).
A prior art reference, Tseng et al. (US 2020/0145867, listed in 12/09/2021 IDS), discloses a UE configured for a sidelink packet transmission configured to dynamically monitor CBR results and, based on the CBR result, the UE may perform an SL-TxParameters adapation during a sidelink packet exchange, where the transmission parameters include a maximum transmission power, a maximum limit on channel occupancy ratio, etc., of a UE or a sidelink group. A UE may deliver the UE’s SL-measurement report (e.g., a CBR report, a CR report, etc.) to other UEs. If the SL-measurement results (e.g., CBR, CR, etc.) between the UEs are quite different, the SL-measurement reports prepared by a first UE may help a second UE to adjust the SL-TxParameters in a more robust way (see at least paragraphs 51-59)
A prior art reference, Lee et al. (US 2022/0174695), discloses that, if a channel busy ratio (CBR) measurement value is less than a pre-configured threshold, the first UE may perform a retransmission operation based on the NR sidelink mode 2. If the CBR measurement value related to sidelink data transmission is less than a pre-configured threshold, the first UE may allocate resources related to sidelink transmission for the second UE, and the first UE may retransmit the sidelink data to the second UE through the allocated resources. When a remaining channel occupancy ratio (CR) measurement value related to NR sidelink mode 2 is greater than a pre-configured threshold value, the first UE may perform a retransmission operation based on the NR sidelink mode 2. If the remaining CR measurement value related to sidelink data transmission is greater than a pre-configured threshold, the first UE may allocate resources related to sidelink transmission for the second UE, and the first UE may retransmit the sidelink data to the second UE through the allocated resources (see at least paragraphs 132-134).
A prior art reference, Park et al. (US 2022/0224438), discloses a channel occupancy ratio (CR) defined as the total number of subchannels used for its transmission in subframes [n-a, n-1] and granted in subframes [n, n+b] divided by the total number of subchannels within [n-a, n+b]. The CR may provide an indication on the channel utilization by the transmitter itself. The CR limit may be defined as a footprint that the transmitter should not exceed. The CR limit may be configured by a base station per a CBR range and packet priority. If its CR is higher than the CR limit, the wireless device may have to decrease its CR below that limit. To reduce the R, the following options to accommodate CR limit may be taken into account: 1) drop packet retransmission; 2) drop packet transmission; 3) adapt the MCS; and 4) adapt transmission power (see at least paragraph 241).
A prior art reference, Zhao et al. (US 2022/0007369), discloses congestion control in LTE-V2X system, where a network device can control the channel occupancy ratio of the terminal device not to exceed the limit of the maximum CR by means of resource allocation. When the used transmission resources exceed the CR limit, the terminal device will discard on or more data packets. The network device may configure a maximum CR, and when the CR calculated by the terminal device exceeds the maximum CR, the terminal device may perform congestion control (see at least paragraphs 56-60 and 139-141).
A prior art reference, Tang et al. (US 2021/0392547), discloses that a master UE may control at least a time resource or a frequency resource for sidelink transmission, a transmission power, an MCS for transmission, an upper limit of channel resource (CR limit), a resource reservation period, and the like. In a case where the master UE limits parameters related to the sidelink communication of the slave UE, the slave UE performs sidelink transmission in accordance with the limitation by the master UE. For example, in a case where the sensing area is limited by the master UE, the slave UE performs sensing only in the limited area. In a case where the CR is limited by the master UE, the slave UE selects a resource for sidelink communication so as not to exceed the upper CR limit of the channel resource (see at least paragraphs 166-184).
A non-patent literature (NPL), “Remaining Issues on Congestion control and QoS Management for NR-V2X”, May 25th-June 5th 2020, discloses that the UE evaluates CR and applies CR_limit for every (re)transmission. In LTE V2X, a resource pool can be shared by transmissions of data of different QoS. An LTE V2X UE thus uses the same resource pool for transmission of a TB regardless of the associated QoS requirements. 

However, the prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claim 16, determining a communication resources pool including a channel occupancy ratio (CR) gap of each UE of a plurality of UEs in communication with the first UE; and
communicating, to a second UE of the plurality of UEs, a first CR command configured to allow the second UE to access a first portion of the communication resources pool,
an amount of the first portion being different from an amount of the CR gap of the second UE in the communication resources pool; and
as recited in claim 8 and similarly recited in claim 24, receiving, from the second UE, a first CR command configured to allow the first UE to access a first portion of a communication resources pool including the CR gap of the first UE,
an amount of the first portion being different from an amount of the CR gap of the first UE in the communication resources pool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        08/22/2022